Citation Nr: 1456679	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected disabilities likely combine to preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded.  38 C.F.R. § 4.16(a) (2014).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b) (2013).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a Veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2014).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since approximately October 2010.  He has previously worked as a supervisor for a cell center and in computer repair.

The Veteran is currently service connected for the following disabilities:  post-traumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; glaucoma, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the lower right extremity, rated as 10 percent disabling; peripheral neuropathy of the lower left extremity, rated as 10 percent disabling; peripheral neuropathy of the upper right extremity, rated as 10 percent disabling; peripheral neuropathy of the upper left extremity, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensably disabling.  His combined disability rating is 80 percent.  Given that so many of the above ratings are of common etiology, namely diabetes, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

Here, the Veteran is shown to have a college level education and occupational experience as a supervisor at a call center.  See July 2014 hearing transcript.  He has not been gainfully employed throughout the claim period.  Id.  

The Veteran reports that he retired in approximately October 2010 as he became too disabled to work and until that time, worked as a supervisor for a call center.  He reported that he was demoted because he could not perform his job duties.  

In January 2009, the Veteran was granted disability benefits from the Social Security Administration (SSA).  The SSA found that the Veteran had medically determinable impairments, to include degenerative disc disease, obesity, diabetes mellitus, glaucoma, diabetic neuropathy, sensorineural hearing loss, and PTSD, that imposed significant restrictions on his ability to perform basic work activities.

In April 2010, the Veteran underwent an examination of his eyes by a private physician contracted through VA.  The physician noted that the Veteran's glaucoma resulted in a "contracted visual field" as an effect on his usual occupation and daily activities.

The Veteran indicated on his December 2010 TDIU application that it was very difficult for him to sit or stand due to numbness in his legs and arms.  He stated that he could not tolerate being in crowds and with people.  He further stated that he was afraid of his reaction to crowded situations.  The Veteran also reported that he had trouble concentrating.

In November 2010, the Veteran underwent a VA examination to assess the current severity of his diabetes mellitus.  The examining physician noted that the neurological impact of his diabetes, to include any peripheral neuropathy and bladder/bowl dysfunction, required the Veteran to frequently stop activities to urinate.

In August 2012, the Veteran underwent a VA PTSD examination.  At the time of the examination, the Veteran continued to present with symptomatology that met the criteria for PTSD.  Data also suggested that the reported symptomatology was associated with moderate levels of impairment across indicated areas of functioning that were addressed throughout the report.  It was noted that the Veteran was currently retired and was eligible due to age or duration of work.  He reported that his decision to retire was also affected by concentration difficulties, missing work, and conflicts with coworkers due to PTSD symptoms.  The examiner found that such symptoms were negatively impacting his reliability and efficiency in the workplace and would likely continue to do so if he returned to the workplace.  The examiner further opined that the Veteran's concentration deficits and irritability would likely negatively impact both sedentary and physical forms of employment.

The Veteran was also afforded a VA diabetes examination in August 2012.  The examiner opined that the Veteran's diabetes and complications thereof, to include peripheral neuropathy of the upper and lower extremities, impacted his ability to work.  Specifically, the examiner opined that the Veteran's diabetic neuropathy of the lower extremities rendered him unable to do physical work requiring normal sensation of the feet, such as operating equipment with pedals or being a driver.  With regards to his neuropathy of the upper extremities, the examiner opined that there were no effects on the Veteran's ability to perform physical or sedentary employment activity.  The examiner also commented upon the Veteran's service-connected erectile dysfunction and opined that such did not impact his ability to work.

At the July 2014 Board hearing, the Veteran stated that the reason he stopped working was because his disabilities were increasingly hampering him.  He stated that he was demoted from his position as supervisor to a lower paying position because he was unable to perform his daily duties.  The Veteran stated that he retired earlier than he would have liked because of his inability to complete the duties required of him.  He believed that his employer would have asked him to leave if he had continued working.  The Veteran testified on the effect that his peripheral neuropathy had on his ability to use the phone and computer.  He stated that he could not enter information into the computer as needed because his hands would not respond at times and would lock up.  He further expressed that he could not sit at his desk to answer the phones because his legs would not allow him to sit for long periods of time.  He testified that he would constantly get up and move around.  He asserted that when driving, he usually had to pull off the road and wait a little bit to relieve his hands and feet after they had gone numb.  He also related that he could not drive at night.  The Veteran testified that he had unsuccessfully sought employment since his retirement.  He expressed his belief that he had not been offered a position due to disclosing his service-connected disabilities on the application forms.  The Veteran's wife testified that the Veteran was unable to drive for long periods, unable to sit for long periods, could not use his hands, and could not use a computer.  She indicated that the Veteran used to work in computer repair, but could not feel the screws or soldering gun, and would burn and cut himself.  

Based on a review of the evidence, the Board concludes that entitlement to TDIU is warranted.  Although the August 2012 VA examiner opined that the Veteran's diabetic neuropathy of the upper extremities had no effect on the Veteran's ability to perform physical or sedentary employment activity, the evidence suggests that even with such, the Veteran is unable to function at a level that would allow employment in a job for which he is qualified.  In particular, the examiner opined that his diabetic neuropathy of the lower extremities rendered him unable to do physical work requiring normal sensation of the feet, such as operating equipment with pedals or being a driver.  While not addressing the additional impact, if any, of the Veteran's service-connected PTSD (rated 30 percent disabling), the August 2012 VA examiner indicated that the associated symptoms were negatively impacting his reliability and efficiency in the workplace and would likely continue to do so if he returned to the workplace.  The examiner further opined that the Veteran's concentration deficits and irritability would also negatively impact both sedentary and physical forms of employment.

The Board finds that even if employment in a limited capacity in a very sedentary work setting with substantial work restrictions in fact exists, the Board believes the evidence of record favors a finding that the Veteran's service-connected disabilities do indeed prevent him from securing or maintaining gainful employment, even in a sedentary work setting.  

In support of his claim, the Veteran has also provided competent and credible testimony attesting to his inability to work due to his service-connected disabilities.  Indeed, the Veteran reported that as his symptomatology worsened, he had to ultimately stop working, even in a sedentary work setting.  See the July 2014 hearing transcript, at 7.  He also indicated the effect that his PTSD symptomatology has on his ability to function in the workplace.  See the August 2012 VA examination report.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities (to include his inability to perform even sedentary work), the August 2012 VA physician's opinion that he is unable to maintain gainful employment due to his service-connected conditions of diabetic neuropathy and the examiner's determination that the Veteran's PTSD would negatively impact his reliability and efficiency in the workplace (to include both sedentary and physical forms of employment), and the April 2010 physician's description of the functional effects of the service-connected glaucoma, the Board finds that the evidence of record favors a finding that the Veteran's service-connected disabilities, when analyzed as a whole, combine to prevent him from securing or following a substantially gainful occupation.  

ORDER

TDIU is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


